NOTE: This order is nonprecedential.


  Wniteb ~tate5 Qtourt of ~peal5
      for tbe jfeberal Qtircuit

                GERALD O'DANIELS,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2011-7110


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4108, Judge Alan G.
Lance, Sr.


                     ON MOTION


                       ORDER

    Upon consideration of the Secretary of Veterans Af-
fairs' out of time motion for a 20-day extension of time,
until June 15, 2011, to file his informal brief,

   IT Is ORDERED THAT:
O'DANIELS   v. DVA                                        2

      The motion is granted.

                                    FOR THE COURT


      JJL 182811                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Gerald Q'Daniels
    Christopher L. Krafchek, Esq.
                                           ""cHouJb~~~PEALS FOR
                                             I£ FEDERAL CIRCUIT
s21
                                                 JUL 18 2011